DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  A NOA was issued 11/16/20 and a Corrected NOA was issued 12/18/20. Subsequently a new IDS has been filed 2/16/21 and two minor typographical errors were noted in claims 1 and 33.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 2/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Maurice Pirio (206-359-8548) on 2/19/2021.

The application has been amended as follows: 

Claim 1:

…for one or more sources, generates an identification metric indicating whether that source is present in the measurements; generates a null-hypothesis metric indicating whether no source is present in the measurements based on analysis of the measurements and the one or more identification metrics; and evaluates the one or more identification metrics and the null-hypothesis metric to identify the source, if any, that is present in the measurements; and(.)
one or more processor for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.
There is an extra period (after ..; and) which should be removed.

Claim 33:
One or more computing system for generating a metric relating to a source of radiation in measurements of radiation, the one or more computing systems comprising:
…generate the metric based on the measurement, the projection vector, and an expected variance for the measurement(.);
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.

There is a period (..and an expected variance for the measurement.). The period should be replaced by a semi-colon.
The IDS of 2/16/21 has been reviewed and signed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884